            Case 1:19-cv-11586-IT Document 95 Filed 08/28/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC,

                  Plaintiff,

       v.                                          Civil Action No. 1:19-cv-11586-IT
FITBIT, INC.,

                  Defendant.


                    JOINT RESPONSE TO DKT. 92 MINUTE ORDER


       Per the Court’s August 20, 2020 minute order (Dkt. 92), the parties have conferred on a

proposal regarding whether the Court should issue its Markman opinion before ruling on Fitbit’s

motion to dismiss (Dkt. 33). The parties have not been able to reach agreement.
           Case 1:19-cv-11586-IT Document 95 Filed 08/28/20 Page 2 of 3




Dated: August 28, 2020

PHILIPS NORTH AMERICA LLC,               FITBIT, INC.

By its attorneys,                        By Its Attorneys,


/s/ Ruben Rodrigues                      /s/ Yar R. Chaikovsky
Ruben Rodrigues (BBO 676,573)            Yar R. Chaikovsky
Lucas I. Silva (BBO 673,935)             yarchaikovsky@paulhastings.com
John Custer (BBO 705,258)                Dave Beckwith
FOLEY & LARDNER LLP                      davidbeckwith@paulhastings.com
111 Huntington Avenue                    David Okano
Suite 2500                               davidokano@paulhastings.com
Boston, MA 02199-7610                    Radhesh Devendran
Phone: (617) 342-4000                    radheshdevendran@paulhastings.com
Fax: (617) 342-4001                      Berkeley Fife
rrodrigues@foley.com                     berkeleyfife@paulhastings.com
lsilva@foley.com
                                         PAUL HASTINGS LLP
Eley O. Thompson (pro hac vice)          1117 S. California Avenue
FOLEY & LARDNER LLP                      Palo Alto, California 94304-1106
321 N. Clark Street                      Telephone: 1(650) 320-1800
Suite 2800                               Facsimile: 1(650) 320-1900
Chicago, IL 60654-5313
Phone: (312) 832-4359
Fax: (312) 832-4700
ethompson@foley.com
                                         Jennifer B. Furey (BBO # 634174)
                                         Andrew T. O’Connor (BBO # 664811)
                                         GOULSTON & STORRS PC
                                         400 Atlantic Avenue
                                         Boston, MA 02110
                                         Telephone: (617) 482-1776
                                         Facsimile: (617) 574-4112
                                         E-mail: jfurey@goulstonstorrs.com
                                         aoconnor@goulstonstorrs.com




                                       -2-
           Case 1:19-cv-11586-IT Document 95 Filed 08/28/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of the above document was served on the attorney of record for

each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

all registered participants, and paper copies will be sent to those indicated as nonregistered

participants.


Dated: August 28, 2020                                By:   /s/ Yar R. Chaikovsky
                                                              Yar R. Chaikovsky
